UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                               No. 95-30735
                             Summary Calendar



                SMIT INTERNATIONAL (WEST AFRICA B.V.),

                                                          Plaintiff-Appellee
                                                            Cross-Appellant,


                                    VERSUS


                      THE PANAMA CANAL COMMISSION,

                                                      Defendant-Appellant
                                                          Cross-Appellee.



             Appeal from the United States District Court
                 For the Eastern District of Louisiana
                            (CA 93 2268 J)
                              April 30, 1996


Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     On July 13, 1990, the USS Preserver, a United States Navy tug

commanded by Lieutenant Commander Paul Nolte ("Nolte") entered the

breakwater     of   the   Panama   Canal   towing   the    2,675-ton   ex-USS

Skipjack, a decommissioned nuclear submarine, to be anchored inside

the breakwater.      Nolte requested from the Panama Canal Commission

("PCC") a pilot and two tugs for assistance in the maneuvers.             PCC

     *
       Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
assigned its pilot, Louis Pascavage, and one tug, the Smit Belgie,

owned    and    operated   by   Smit   International   (West   Africa   B.V.)

("Smit").       Pascavage properly and effectively assumed control of

the USS Preserver and its tow and ordered the Smit Belgie to put

one line on the stern of Skipjack and then move aft to take way off

of the tow.       Skipjack had a vertical rudder extending above the

deck; and Smit Belgie's 200 foot of line was attached to the deck

of the submarine on the center line of its hull well forward of the

stern.    After pulling the stern of Skipjack to starboard, the Smit

Belgie began the maneuver to fall in behind Skipjack.           When the two

line caught in the housing of the vertical rudder, the line became

taut and jerked the tug onto a submerged diving plane which

extended out from the hull of the submarine.           Smit Belgie was holed

on her port side and sank.

       Smit sued PCC in the United States District Court for the

Eastern District of Louisiana to recover the stipulated damages of

$1,725,000 which it sustained as a result of the sinking of its

tow.     The case was tried before the United States District Judge

who found that PCC and Smit were each liable for 50% of the fault

for the casualty. Accordingly, the district court awarded judgment

in favor of Smit for $862,500, being one-half of its stipulated

damages.       Both sides appealed.

       We have carefully reviewed the briefs, the reply briefs, the

record excerpts and relevant portions of the record itself.               For




                                        2
the reasons stated by the district judge in the Findings of Fact

and Conclusions of Law entered under date of May 30, 1995, we

affirm the judgment of the district court.

                    AFFIRMED




                                3